BALEY, Judge.
Statutory provisions prescribing the manner of service of process must be strictly complied with, and, unless the procedural requirements are followed, there is no valid service. Distributors v. McAndrews, 270 N.C. 91, 153 S.E. 2d 770; 62 Am. Jur. 2d, Process, § 68, p. 848.
It seems clear that the summons issued in this case was defective on its face in that it fails to designate the defendants as parties to be served and fails to command the process officer to summon them. The precise point in question was determined adversely to plaintiff in Distributors v. McAndrews, supra.
The enlargement of time obtained by defendants did not constitute a general appearance to confer jurisdiction over the persons. Leasing, Inc. v. Brown, 14 N.C. App. 383, 188 S.E. 2d 574; Williams v. Hartis, 18 N.C. App. 89, 195 S.E. 2d 806.
Plaintiff in her brief for the first time suggests amendment of process under Rule 4(i), Rules of Civil Procedure. Any amendments of process at this time would prejudice substantial rights of the defendants.
Judgment entered in the court below is affirmed.
Affirmed.
Judges Campbell and Britt concur.